Citation Nr: 0014578	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
compression fracture or herniated disc of the back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
This appeal arises from an April 1998, rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for compression fracture or 
herniated disc of the back based on service incurrence.  He 
claims that he injured his back after he was involved in an 
automobile accident in service.  

A review of the record reveals that the veteran's current 
claim is not his first claim of entitlement to service 
connection for a low back disability, as the RO denied 
entitlement to service connection for a back condition in an 
August 1990 rating decision.  He was notified of the outcome 
of that decision by a letter of September 1990.  No appeal 
was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the August 1990 
rating decision is final.  

Unfortunately, the Statement of the Case does not mention the 
applicable laws and regulations concerning petitions to 
reopen previously denied claims based on new and material 
evidence, nor does it discuss the effect of the prior denial 
on the current claim.  As the Board must determine whether 
new and material evidence has been submitted irrespective of 
the RO's April 1998 finding, Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), and as the RO has yet to address 
whether the claim is well grounded as required under Elkins 
v. West, 12 Vet. App. 209 (1999), further development is in 
order.

Additionally the veteran indicated during a February 1999 
personal hearing at the RO that a Dr. Vessa, told him that 
his back condition was related to an old injury sustained by 
a fall or a severe automobile accident.  Paul P. Vessa, MD, 
previously submitted a February 1996 medical statement 
indicating that the veteran had an old compression fracture 
that the veteran attributed to a motor vehicle accident in 
service.  VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the type of evidence required 
to complete an application for VA benefits.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  The veteran should be provided 
an opportunity to obtain and submit a medical opinion 
regarding the etiology of his back condition from Dr. Vessa 
or any other appropriate physician who has established an 
etiology for his back disability.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  This case is REMANDED to 
the RO for the following:

1.  Copies of all VA records, if any, not 
already associated with the claims 
folder, related to treatment of the 
veteran's back condition, should be 
obtained and associated with the claims 
folder.  

2.  The veteran's claim for service 
connection for residuals of a compression 
fracture or herniated disc of the back 
should be evaluated on a new-and-
material-evidence basis.  The RO's 
attention is directed to Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 
Specifically, the veteran should be 
informed of the evidence necessary to 
establish a well-grounded claim for 
residuals of a compression fracture, or 
herniated disc of the low back.  The 
veteran should provide the RO with 
medical records and/or statements from 
the physicians, to include Dr. Vessa, 
that he maintains told him that his back 
disability was caused by a motor vehicle 
accident in service.  

If a well-grounded claim for residuals of 
a compression fracture or herniated disc 
of the back is submitted, the RO should 
order any appropriate development, to 
include scheduling the veteran for a 
medical examination in which medical 
opinions are requested. 

3.  Following the completion of these 
actions and any other development deemed 
appropriate, if the new and material 
evidence supporting the claim of 
entitlement to service connection for 
residuals of a compression fracture or 
herniated disc of the back is found, the 
RO must then determine whether the claim 
is well grounded.  If the claim is well 
grounded the RO must determine the 
appellant's claim on the merits.  If the 
decision is adverse to the appellant, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, including information 
about the prior denial, laws and 
regulations concerning finality, a 
discussion of the effect the prior denial 
has on the current claim, and a 
discussion of the standards governing 
well groundedness.  The veteran and his 
representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




